Case 1:19-cv-00145-ER Document 74 Filed 08/23/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
TROIKA MEDIA GROUP, INC., TROIKA-MISSION
HOLDINGS, INC., MISSIONCULTURE LLC, : .
MISSION-MEDIA HOLDINGS LIMITED, MISSION- : [4x No.: 19-cv-00145-ER
MEDIA LTD., and MISSION MEDIA USA INC.,
Plaintiffs,
‘ NOTICE OF MOTION AND
-against- ‘ MOTION FOR WITHDRAWAL
‘ “AS COUNSEL OF RECORD
NICOLA STEPHENSON, JAMES STEPHENSON, and '
ALLMAC LLC,
Defendants. ‘
_ x

PLEASE TAKE NOTICE that Plaintiffs Troika/Mission Group, Inc., Troika-Mission
Holdings, Inc., MissionCulture LLC, Mission-Media Holdings Limited, Mission-Media Ltd., and
Mission Media USA Inc. (together “Troika Media Group”) and their counsel Withers Bergman
LLP (“Withers”), upon the accompanying Declaration of Dean R. Nicyper, executed on August
23, 2019, and Declaration of Michael Tenore, executed on August 22, 2019, and upon all prior
pleadings and proceedings in this action, hereby move this Court, pursuant to Local Civil Rule
1.4, for an Order approving the withdrawal of Withers as counsel of record for Troika Media
Group in the above captioned action and proceedings.

PLEASE TAKE FURTHER NOTICE that pursuant to Local Rule 6.1, answering papers,
if any, shall be served not later September 6, 2019, and reply papers, if any, shall be served

within seven days after service of the answering papers.
Case 1:19-cv-00145-ER Document 74 Filed 08/23/19 Page 2 of 2

Dated: New York, New York
August 23, 2019

WITHERS BERGMAN LLP

 

Dean R. Nicyper Ae

Emma Lindsay

Chaya F. Weinberg-Brodt

Joseph Gallo

430 Park Avenue

New York, New York 10022

(212) 848-9815

Dean.Nicyper@ Withers Worldwide.com

Emma. Lindsay@ Withers Worldwide.com
Chaya. Weinberg-Brodt@ Withers Worldwide.com
Joseph.Gallo@ Withers Worldwide.com

Attorneys for Plaintiffs Troika Media Group, Inc.,
Troika-Mission Holdings, Inc., MissionCulture
LLC, Mission-Media Holdings Limited, Mission-
Media Ltd., & Mission Media USA Inc.
